* The Court
here recollected the instance referred to, observing that it was a solitary one, as far as their knowledge of the books extended. And they said, if objections of this nature were to be received, the course of public justice would be greatly impeded. Those who live in the vicinity of persons accused are probably better knowing than others to the general character of the parties, and of the witnesses; and on this account are perhaps the more proper members of the grand jury, who will derive useful information from their knowledge. If, however, any individual juror should be sensible of such a bias upon his mind, that he could not give an impartial opinion, in any case under the discussion of the jury, such juror would feel it his duty, as it would be his right, to forbear giving an opinion, or perhaps to withdraw himself from the chamber, while the discussion continued. — Mr. Tucker was sworn, (a)

 [In Dickenson's Guide to the Quarter Sessions, it is stated, that “ In practice it is not uncommon, and may be discreet and proper, when the names are called over, for the Court to direct the names of all those to be omitted who reside in a particular district in which matter of prosecution has arisen, calculated to excite feelings in the inhabitants inconsistent with the calm administration of impartial justice ” — Dick., by Serj. Talfourd, 4th ed. p. 140 —Ed.]